DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2022 has been entered.

Claim Objections
In claim 1, the language “… a tension control member disposed at least partially in the passage between the opening [[and]] at the proximal end region of the housing and the opening at the distal end region of the housing …” should be changed for clarity. 
In claim 23, the language “… wherein depressing [[a]] the button and sliding the button proximally or distally …” should be changed for clarity. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 calls for “… wherein the tension control member is configured to lock the tension control member such that …” This language appears ambiguous because it describes that the tension control member locks itself, while parent claim 1 recites “… a biasing member … that actively locks the button …” Examiner suggests to amend this claim to describe that the button locks the tension control member. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 15, 17, 18, 20, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus; Harrison M. (US 20150374959 A1) in view of Nishtala, Srinivas  et al. (US 20020082617 A1) in view of Kauphusman; James V. et al. (US 4846171 A).
Regarding claim 1, Lazarus discloses a steerable elongated medical device (¶ [0005], [0024], a body cavity drainage device; ¶ [0028] FIG. 1 shows a drainage device 100), comprising: 
a housing having an opening at a proximal end region of the housing, an opening at a distal end region of the housing opposite the proximal end region, and a longitudinal passage extending through the housing between the opening at the proximal end region and the opening at the distal end region (¶ [0038], a main housing portion 506 of the activation apparatus 112; ¶ [0044], FIG. 7 … a drainage tube 702 extends along a central axis Ac, through an activation apparatus 704; Annotated Figs. 6 and 7 show a tube that extends through a longitudinal passage in a housing, between 
    PNG
    media_image1.png
    971
    956
    media_image1.png
    Greyscale
proximal and distal end regions); 
  a tube configured to be inserted into a patient's body (¶ [0028], drainage tube 102); and
extending through the longitudinal passage such that the housing is positioned between a proximal end of the tube and a distal end of the tube (see annotated Figs. 6 and 7); 
first and second wires slidably extending longitudinally through a wall of the tube (¶ [0034], The first and second flexible members 308, 310 … may include, for example, metallic wires … The first and second flexible members 308, 310 may be disposed within closed lumens within a wall 312 of the drainage tube 102); and 
attached adjacent the distal end of the tube (Figs. 3, 4, first and second sides 408, 410 terminate at distal end 106); and 
a tension control member disposed at least partially in the passage between the opening and the proximal end region of the housing and the opening at the distal end region of the housing (¶ [0034] FIG. 3 … The activation apparatus 112 may include a pinion gear 302);
wherein the tension control member is configured to selectively apply a tension force to the first and second wires to bend the tube (¶ [0035], Movement of the first rack 304 may create tension in the first flexible member 308, which imparts a compressive force to a first side 408 of the drainage tube 102. Movement of the second rack 306 may allow slack in the second flexible member 310);
wherein the tension control member comprises a rack and pinion linear displacement mechanism (¶ [0034], activation apparatus 112), comprising:
a first rack operatively coupled to the first wire; a second rack operatively coupled to the second wire, a gear secured in a position within the longitudinal passage and configured to mesh with the first and second racks (¶ [0034], first and second racks 304, 306 may be complementary to and meshed with the pinion gear 302); 
a biasing member that actively locks the button into a locked configuration (¶ [0040], the user may depress the lock lever 502 with a force 602 … to clear (i.e., disengage from) the gear teeth 512 of the pinion gear 302 and facilitate rotation of the control device 114 and pinion gear 302). 
Lazarus lacks a slidable button coupled to the first rack and configured to displace the first rack proximally and distally and a biasing member disposed between the button and the first rack. Nishtala discloses an endoscopic needle device (¶ [0001], [0004], [0018] FIG. 1 … endoscopic needle device 101), comprising: 
a housing (¶ [0018], handle 103);  
a tube (¶ [0018], catheter sheath 105); 
first and second wires slidably extending longitudinally through a wall of the tube (¶ [0019] A needle 107 extends, for example, through the needle lumen 127; ¶ [0020] A stabilization wire 108 is provided, for example, within the stabilization lumen 125); and 
a tension control member disposed at least partially in the housing, wherein the tension control member comprises a rack and pinion linear displacement mechanism comprising first and second racks operatively coupled to the first and second wires (¶ [0019], A needle hub 121 may also be attached to the needle 107 at, for example, the needle base 115; ¶ [0020], The stabilization wire 108 extends, for example, from a wire base 113 disposed in the handle 103); 
a gear configured to mesh with the first and second racks (¶ [0021], needle base 115 and wire base 113 have teeth … The teeth interconnect, for example, with gear 117); 
a button coupled to the first rack and configured to displace the first rack proximally and distally (¶ [0022], the wire base 113 is connected to a control tab 119 … in the form of a thumb loop … When the control tab 119 is urged distally by the operator, the stabilization wire 108 (along with the stabilizing element) will extend distally (assuming, for example, that the control tab 119 is attached to the wire base 113)). 
Nishtala controls a pair of actuator wires to move in opposite synchronized directions (¶ [0021], the linking mechanism coordinates the movement of the needle 107 and stabilization wire 108 so that as one of the two elements is extended the other of the elements retracts); and also permits a user to actuate the device with only one hand (¶ [0022], thumb loop designed to fit around the thumb of the operator). One would be motivated to modify Lazarus with the slidable button of Nishtala to provide an alternative control member that is easier or more convenient for the user. Therefore, it would have been obvious to modify Lazarus with Nishtala’s slidable button in order to provide a more intuitive tension control member. 
Lazarus and Nishtala lack a biasing member disposed between the button and the first rack. Kauphusman discloses an angioplasty catheter (col. 1, lines 10-15; col. 3, lines 35-45, angioplasty catheter assembly including a catheter manifold 16 and an angioplasty catheter 18), comprising:
a tension control member (cols. 3-4, lines 60-5, zero adjust slide 40); 
a button coupled to an elongate element and configured to displace the elongate element proximally and distally (col. 4, lines 50-55, A rearward portion of the housing wall is removed to reveal that zero adjust slide 40 is connected to move longitudinally with a zero adjust actuator 80; col. 5, lines 45-60, zero adjust slide 40 has a generally I-shaped cross-section, with a top portion 132 adapted to be contacted by the user's thumb); and 
a biasing member disposed between the button and the elongate element that actively locks the button into a locked configuration (col. 5, lines 60-67, A coil spring 144 surrounds pin 142 and is held under compression between bottom portion 134 and the top of actuator 80, to continually urge bottom portion 134 upwardly against flanges 138 and 140); 
wherein the button transitions to an unlocked configuration when the button is decompressed, and in the unlocked configuration, the button is slidable in a proximal direction and a distal direction (col. 6, lines 5-15, As seen from FIG. 6, slide 40 can be moved downwardly against the spring force in order to separate the locking surfaces from one another, releasing the slide for longitudinal travel). 
Kauphusman regulates the linear motion of an actuator, and prevents the actuator from moving until desired. One would be motivated to modify Lazarus and Nishtala with the biasing member of Kauphusman to prevent the button from sliding unless the user actively moves it. Therefore, it would have been obvious to modify Lazarus and Nishtala with the biasing member of Kauphusman in order to prevent unintended movement of a linear button. 

Regarding claims 15 and 23, Lazarus discloses a method of inserting a medical device into a patient's body (¶ [0043] Accordingly, a method of draining fluid from a body cavity may include positioning a distal end of a tube of a body cavity drainage device at a first position within the body cavity), comprising: 
obtaining a steerable medical device comprising: 
a housing having an opening at a proximal end region of the housing, an opening at a distal end region of the housing, and a longitudinal passage extending through the housing between the opening at the proximal end region and the opening at the distal end region (¶ [0038], a main housing portion 506; ¶ [0044], FIG. 7 … a drainage tube 702 extends along a central axis Ac, through an activation apparatus 704 ; Annotated Figs. 6 and 7 show a housing with openings at its proximal and distal end regions);
an elongate tube (¶ [0028], drainage tube 102);
extending through the longitudinal passage such that the housing is positioned between a proximal end of the tube and a distal end of the tube (see annotated Figs. 6 and 7 above);
first and second wires (¶ [0034], The first and second flexible members 308, 310 … may include, for example, metallic wires); and  
a steering member disposed at least partially in the passage between the opening and the proximal end region of the housing and the opening at the distal end region of the housing, the steering member being coupled to the first and second wires (¶ [0034], The activation apparatus 112 may include a pinion gear 302, a first rack 304, and a second rack 306);
inserting the distal end of the elongate tube into the patient's body (¶ [0043], positioning a distal end of a tube of a body cavity drainage device at a first position within the body cavity); 
actuating the steering member; wherein tension is selectively applied to the first and second wires to bend the distal end of the elongate tube (¶ [0043], rotating the rotatable control device of the body cavity drainage device, and the rotatable control device may be coupled to the distal end of the tube of the body cavity drainage device by flexible members); and 
directing the distal end to a target location (¶ [0043], The user may move the distal end of the tube of the body cavity drainage device to a second, different position within the body cavity). 
Lazarus teaches the invention substantially as claimed by Applicant but does not depress a button or slide the button proximally or distally. Nishtala discloses an endoscopic needle device and method (¶ [0001], [0004], [0018] FIG. 1 … endoscopic needle device 101; ¶ [0030], a method of use of the needle device 101), comprising: 
a housing (¶ [0018], handle 103);  
an elongate tube (¶ [0018], catheter sheath 105); 
first and second wires (¶ [0019] A needle 107 extends, for example, through the needle lumen 127; ¶ [0020] A stabilization wire 108 is provided, for example, within the stabilization lumen 125); 
a steering member coupled to the first and second wires (¶ [0019], needle base 115; ¶ [0020], wire base 113); 
actuating the steering member by sliding a button proximally or distally, wherein tension is selectively applied to the first and second wires (¶ [0022], the wire base 113 is connected to a control tab 119 … in the form of a thumb loop … When the control tab 119 is urged distally by the operator, the stabilization wire 108 (along with the stabilizing element) will extend distally (assuming, for example, that the control tab 119 is attached to the wire base 113)). 
Nishtala provides an intuitive steering member that can be operated by only one hand (¶ [0021], the linking mechanism coordinates the movement of the needle 107 and stabilization wire 108; ¶ [0022], thumb loop designed to fit around the thumb of the operator). Regarding rationale and motivation to modify Lazarus with the sliding button of Nishtala, see the discussion of claim 1 above. 
Lazarus and Nishtala do not depress the button when sliding the button proximally or distally. Kauphusman discloses a steering member (cols. 3-4, lines 60-5, zero adjust slide 40); and 
actuating the steering member by depressing a button and sliding the button proximally or distally (col. 6, lines 5-15, As seen from FIG. 6, slide 40 can be moved downwardly against the spring force in order to separate the locking surfaces from one another, releasing the slide for longitudinal travel).
Kauphusman prevents unintended motion of a linear actuator. Regarding the rationale and motivation to modify Lazarus and Nishtala with the locking button of Kauphusman, see discussion of claim 1 above. 

Regarding claims 3 and 20, Lazarus is silent whether the tension control member or steering member is configured to be activated by only one hand of a healthcare worker. Nishtala discloses a medical device wherein the tension control member is configured to be activated by only one hand of a healthcare worker (¶ [0022], thumb loop designed to fit around the thumb of the operator). 
Nishtala provides a more convenient tension control member that can be actuated intuitively with only one hand. One would have been motivated to modify Lazarus with the sliding button of Nishtala to make the device easier to use. 

Regarding claims 2, 4, 5, 17 and 18, Lazarus discloses a medical device and method wherein the tension control member is configured to lock the tension control member such that the tube is in a bent configuration (¶ [0038] In some embodiments, the compliant locking mechanism 500 may include a lock lever 502 with a proximal end 504 pivotably affixed to a main housing portion 506 of the activation apparatus 112; ¶ [0039], In a locked position, the serrations 510 of the distal end 508 of the lock lever 502 may mesh with the gear teeth 512 of the pinion gear 302 and inhibit rotation of the pinion gear 302); 
the tension control member is configured to selectively displace the first and second wires proximally (¶ [0035], Rotation of the pinion gear 302 may cause generally linear movement of the first rack 304 in a first direction 404 and a corresponding generally linear movement of the second rack 306 in a second, opposite direction 406); 
the tension control member is configured to bend the tube into an arcuate shape of up to 180 degrees in a single plane (¶ [0035], the drainage device 100 may be configured such that the distal end 106 may rotate at least about 360° from a first fully curved position … to a second, opposite fully curved position); 
further comprising disengaging a locking member (¶ [0040] When a user desires to unlock the compliant locking mechanism 500, the user may depress the lock lever 502 with a force 602, as shown in FIG. 6); 
further comprising displacing a rack and pinion mechanism (¶ [0035], Rotation of the pinion gear 302 may cause generally linear movement of the first rack 304 in a first direction 404 and a corresponding generally linear movement of the second rack 306 in a second, opposite direction 406).

Regarding claims 22 and 25, Lazarus further discloses two opposing openings on the tube between the tension control member and the distal end of the tube (¶ [0045], The at least one flexible member 718 may be constrained to the curvilinear path 720 by guides 716 in the activation apparatus 704 and channels in the drainage tube 702); 
wherein the first wire and the second wire extend from the tension control member, at least partially into the tube, to the distal end of the tube (Fig. 7, flexible member 718 extends into drainage tube 702). 
Lazarus appears to include two openings on the tube since flexible members 718 are configured to apply tension on the tube 702 when bending it in one of two opposing directions. Flexible members 718 must necessarily apply force to a portion of tube 702 in order to deform it. 
 Alternatively, it would have been obvious to include openings on tube 702, to provide access to the interior channels where flexible members 718 extend. 

Allowable Subject Matter
Claims 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Jogasaki; Shuya et al. (US 20170156711 A1), the closest art of record, discloses first and second racks (¶ [0026], two rack gears 7); 
first and second wires (¶ [0023], one pair of wires 2); and 
coupling slots configured to connect the first and second wires to the first and second racks (¶ [0028] FIG. 5A, a hook 11 having two claws is attached to an end portion of each of the rack gears 7 … the end portion of each of the wires 2 can be attached to the rack gear 7 by hooking the spherical body 2a on the claws 11a by making the wire 2 pass through between the claws 11a).
However, Jogasaki does not loop the wires through the slots and instead calls for a spherical segment on the end of each wire (¶ [0028] spherical body 2a). Motivation is lacking to delete Jogasaki’s spherical body, since it provides a coupling that can be easily connected and disconnected when assembling or repairing the device. Permanently looping the wire to each rack would destroy this feature. 

Response to Arguments
Applicant’s arguments filed 07 June 2022 regarding the rejection of claims 1-5, 15, 17, 18 and 20  as amended, under 35 USC § 103 over Lazarus, Cunningham and Kauphusman, have been fully considered and are persuasive. After further consideration, claims 1-5, 15, 17-18, 20, 22, 23 and 25 are rejected on new grounds under 35 USC § 103 over Lazarus, Nishtala and Kauphusman (see above). 
Applicant’s arguments with respect to Cunningham have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that Lazarus does not appear to include a housing and the tube as recited in amended independent claim 1 (remarks p. 8). Applicant reasons that to the contrary, as shown in FIG. 2 of Lazarus … the activation end appears to be closed opposite to the tube, and instead appears to include a fluid outlet 202 extending from the activation end at least proximate to the opening for the drainage tube 102 (remarks p. 8). Examiner responds that Lazarus discloses at least two embodiments which include a housing that surrounds a portion of a tube (annotated Figs. 6 and 7). In Fig. 7, Lazarus explicitly shows a cross-section of the device, which includes a tube passing through a handle. 
Applicant asserts that assuming, arguendo … the Patent Office has not demonstrated that Lazarus discloses a tension control member "disposed at least partially in the passage between the opening and the proximal end region of the housing and the opening at the distal end region of the housing," as recited in currently amended independent claim 1 (remarks p. 9). To the contrary, the pinion gear of Lazarus appears to be disposed between a closed end and an opening (remarks p. 9). Examiner replies that Lazarus shows two examples of a tension control member partly disposed in a housing. In  Fig. 1, pinion gear 302 is partly enclosed in the housing. In Fig. 7, a portion of a wheel or pinion gear is likewise contained in a housing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda; Masanori	US 20090187168 A1
Bohl; Michael et al.	US 20190374214 A1
Smith; Michael	US 20090050146 A1
Ljunggren; Henrik	US 6003736 A
Reed; Phillip G. et al.	US 5492535 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781